 
SPECTRUMDNA, INC.
 
2008 EQUITY INCENTIVE PLAN
 
1. Purposes of the Plan. The purposes of this Plan are:
 
(a) to attract and retain the best available personnel for positions of
substantial responsibility
 
(b) to provide additional incentive to Employees, Directors and Consultants and
 
(c) to promote the success of the Company’s business.
 
This Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights and
Performance Shares.
 
2. Definitions. As used herein, the following definitions shall apply:
 
(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan in accordance with Section 4 hereof.
 
(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.
 
(c) “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonstatutory Stock Options, SARs, Restricted Stock,
Restricted Stock Units and Performance Shares.
 
(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
 
(e) “Board” means the Board of Directors of the Company.
 
(f) “Cause” means with respect to a Participant, the occurrence of any of the
following events: (i) such Participant’s commission of a felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) such Participant’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company; (iii) such
Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets or (such Participant’s gross
negligence or willful misconduct. The determination that a termination of the
Participant’s continuous status as a Service Provider is either for Cause or
without Cause shall be made by the Company in its sole discretion. Any
determination by the Company that the Continuous Service of a Participant was
terminated by reason of dismissal without Cause for the purposes of outstanding
Awards held by such Participant shall have no effect upon any determination of
the rights or obligations of the Company or such Participant for any other
purpose.

 
 

--------------------------------------------------------------------------------

 

(g) “Change in Control” means the occurrence of any of the following events:
 
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
 
(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
 
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.
 
(i) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
 
(j) “Common Stock” means the Common Stock of the Company.
 
(k) “Company” means SpectrumDNA, Inc., a Delaware corporation, or any successor
thereto.
 
(l) “Consultant” means any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity.
 
(m) “Director” means a member of the Board.
 
(n) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
 
(o) “Effective Date” means the effective date of this Plan, which is the earlier
of (i) the date that this Plan is first approved by the Company’s shareholders
and (ii) the date this Plan is adopted by the Board.


(p) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 
-2-

--------------------------------------------------------------------------------

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(r) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, or cash,
or (b) the exercise price of an outstanding Awards is reduced. The Administrator
will determine the terms and conditions of any Exchange Program in its sole
discretion.
 
(s) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, the Fair Market Value
shall be the average of the closing sales prices of the Common Stock (or the
closing bid, if no sales were reported) on such exchange or system over the
thirty (30) trading day period ending one (1) trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deemed reliable;
 
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value shall be the average
of the means between the high bid and low asked prices for the Common Stock over
the thirty (30) trading day period ending one (1) trading day prior to the day
of determination; or
 
(iii) For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement on Form S-1, SB-1 or SB-2
filed with the Securities and Exchange Commission for the initial public
offering of the Company’s Common Stock; or
 
(iv) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.
 
(t) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
 
(u) “Inside Director” means a Director who is an Employee.
 
(v) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
 
(w) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(x) “Option” means a stock option granted pursuant to the Plan.

 
-3-

--------------------------------------------------------------------------------

 

(y) “Outside Director” means a Director who is not an Employee.
 
(z) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
 
(aa) “Participant” means the holder of an outstanding Award.
 
(bb) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 9(e).
 
(cc) “Plan” means this 2008 Equity Incentive Plan.
 
(dd) “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
 
(ee) “Restricted Stock” means Shares issued pursuant to a Restricted Stock Award
under Section 7 of this Plan, or issued pursuant to the early exercise of an
Option.
 
(ff) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
 
(gg) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
 
(hh) “Service Provider” means an Employee, Director or Consultant.
 
(ii) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 below.
 
(jj) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as an SAR.
 
(kk) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
3. Stock Subject to the Plan.
 
(a) Subject Shares. Subject to the provisions of Section 14 of the Plan, the
maximum aggregate number of Shares that may be options and sold under this Plan
is 10,000,000 Shares, plus an annual increase to be added on the first day of
the Company’s fiscal year beginning with the Company’s 2009 fiscal year, equal
to the lesser of (A) 5,000,000 Shares, or (B) five percent (5%) of the
outstanding Shares on the last day of the immediately preceding Company fiscal
year. The Shares may be authorized but unissued, or reacquired Common Stock.

 
-4-

--------------------------------------------------------------------------------

 

(b) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units or Performance Shares, is
forfeited to or repurchased by the Company due to failure to vest, the
unpurchased Shares (or for Awards other than Options or SARs the forfeited or
repurchased Shares) which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated). With respect to
SARs, only Shares actually issued pursuant to an SAR will cease to be available
under the Plan; all remaining Shares under SARs will remain available for future
grant or sale under the Plan (unless the Plan has terminated). Shares that have
actually been issued under the Plan under any Award will not be returned to the
Plan and will not become available for future distribution under the Plan;
provided, however, that if Shares of Restricted Stock or Performance Shares are
repurchased by the Company or are forfeited to the Company due to their failure
to vest, such Shares will become available for future grant under the Plan.
Shares used to pay the exercise price of an Award or to satisfy the minimum
statutory withholding obligations related to an Award will become available for
future grant or sale under the Plan. Notwithstanding the foregoing and, subject
to adjustment as provided in Section 14, the maximum number of Shares that may
be issued upon the exercise of Incentive Stock Options shall equal the aggregate
Share number stated in Section 3(a), plus, to the extent allowable under
Section 422 of the Code, any Shares that become available for issuance under the
Plan under this Section 3(b).
 
(c) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
 
4. Administration of the Plan.
 
(a) Procedure.
 
(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
 
(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
(iii) (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv) Other Administration. Other than as provided above, the Plan will be
administered by the Board or a Committee, which committee will be constituted to
satisfy Applicable Laws.
 
(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, and subject to the approval of any relevant authorities, the
Administrator will have the authority, in its discretion:

 
-5-

--------------------------------------------------------------------------------

 

(i) to determine the Fair Market Value;
 
(ii) to select the Service Providers to whom Awards may be granted hereunder;
 
(iii) to determine the number of Shares to be covered by each Award granted
hereunder;
 
(iv) to approve forms of agreement for use under the Plan;
 
(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
 
(vi) to institute an Exchange Program;
 
(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
 
(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
 
(ix) to modify or amend each Award (subject to Section 26(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan (subject to compliance with Code Section 409A);
 
(x) to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 15;
 
(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
 
(xii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award
 
(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of Awards.

 
-6-

--------------------------------------------------------------------------------

 

5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights and Performance Shares may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees.
 
6. Stock Options. Each Option shall be in such form and shall contain such terms
and conditions as the Administrator shall deem appropriate. All Options shall be
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for Shares purchased on exercise of each type of Option. If an
Option is not specifically designated as an Incentive Stock Option, then the
Option shall be a Nonstatutory Stock Option. The provisions of separate Options
need not be identical; provided, however, that each Option Agreement shall
provide the number of Shares covered by the Option and shall include (through
incorporation of the provisions of this Plan by reference in the Agreement or
otherwise) the substance of each of the following provisions:
 
(a) Limitations. Notwithstanding any designation to the contrary, to the extent
that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Participant
during any calendar year (under all plans of the Company and any Parent or
Subsidiary) exceeds $100,000, such Options will be treated as Nonstatutory Stock
Options. For purposes of this Section 6(a), Incentive Stock Options will be
taken into account in the order in which they were granted. The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.
 
(b) Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
 
(c) Option Exercise Price. The per share exercise price for the Shares to be
issued upon exercise of an Option shall be determined by the Administrator,
subject to the following:
 
(i) In the case of an Incentive Stock Option
 
(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.
 
(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.
 
(C) Notwithstanding the foregoing, Incentive Stock Options may be granted with a
per Share exercise price of less than 100% of the Fair Market Value per Share on
the date of grant pursuant to a transaction described in, and in a manner
consistent with, Section 424(a) of the Code.

 
-7-

--------------------------------------------------------------------------------

 

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.
 
(d) Vesting and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised. The total number of Shares subject to an Option may become
exercisable in periodic installments that may or may not be equal. The Option
may be subject to such other terms and conditions on the time or times when it
may or may not be exercised (which may be based on the satisfaction of
performance goals or other criteria) as the Administrator may deem appropriate.
The vesting provisions of individual Options may vary. The provisions of this
Section 6(d) are subject to any Option provisions governing the minimum number
of Shares as to which an Option may be exercised.
 
(e) Consideration. The Administrator will determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Permitted forms of
consideration and methods of payment are as follows:
 
(i) cash, check, bank draft or money order payable to the Company
 
(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay aggregate exercise price to the
Company from the sales proceeds;
 
(iii) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of Shares issued upon exercise by the largest whole number of Shares
with a Fair Market Value that does not exceed the aggregate exercise price;
provided, however, that the Company shall accept a cash or other payment from
the Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole Shares to be
issued; provided, further, that Shares covered by an Option will no longer be
exercisable to the extent that such Shares (i) are used to pay the exercise
price pursuant to the “net exercise,” (ii) are delivered to the Participant as a
result of such exercise, and (iii) are withheld to satisfy tax withholding
obligations;
 
(iv) other Shares, provided Shares acquired directly or indirectly from the
Company, (i) have been owned by the Participant and not subject to substantial
risk of forfeiture for more than six months on the date of surrender, and
(ii) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option will be exercised;
 
(v) according to a deferred payment or similar arrangement with the Participant;
provided, however, that interest shall compound at least annually and shall be
charged at the minimum rate of interest necessary to avoid (i) the imputation of
interest income to the Company and compensation income to the Participant under
any applicable provisions of the Code, and (ii) the classification of the Option
as a liability for financial accounting purposes;

 
-8-

--------------------------------------------------------------------------------

 

(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or
 
(vii) any combination of the foregoing methods of payment.
 
(f) Exercise of Option.
 
(i) Procedure for Exercise. Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Administrator and set forth in the Award Agreement. An
Option may not be exercised for a fraction of a Share.
 
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specify from time to time) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. The Company will issue (or cause to be
issued) such Shares promptly after the Option is exercised. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 14 of the Plan.
 
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
 
(g) Termination of Relationship as a Service Provider.
 
(i) Termination other than for Cause. If a Participant ceases to be a Service
Provider (other than for Cause), the Participant (or in the case of the death of
the Participant, by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator) may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for a period following such termination equal to (A) three
(3) months plus (B) an additional three (3) months for each consecutive 12-month
period Participant continues to be a Service Provider after the date of grant of
such Option; provided that with respect to an Option designated as an Incentive
Stock Option, the Option will remain exercisable for three (3) months following
such termination (or twelve (12) months following such termination in the event
the Participant ceases to be a Service provider as a result of the Participant’s
death or Disability). Unless otherwise provided by the Administrator, if on the
date of such termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

 
-9-

--------------------------------------------------------------------------------

 

(ii) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement, in the event that a Participant’s continuous
status as a Service Provider is terminated for Cause, the Option shall terminate
upon the termination date of such continuous status as a Service Provider, and
the Service Provider shall be prohibited from exercising his or her Option from
and after the time of such termination of continuous status as Service Provider.
 
(h) Extension of Termination Date. Except as otherwise provided in the Award
Agreement or other agreement between the Participant and the Company, if the
exercise of an Option following the termination of the Participant’s continuous
status as a Service Provider (other than upon the Participant’s death or
Disability of for Cause) would be prohibited at any time solely because the
issuance of Shares would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (A) the
expiration of the applicable period described in Section 6(g)(i) during which
the exercise of the Option would not be in violation of such registration
requirements, or (B) the expiration of the term of the Option as set forth in
the Award Agreement.
 
(i) Non-Exempt Employees. No Option granted to an Employee that is a non-exempt
employee for purposes of the Fair Labor Standards Act of 1938, as amended, shall
be first exercisable for any Shares until at least six (6) months following the
date of the grant of the Option. The foregoing provision is intended to operate
so that any income derived by a non-exempt employee in connection with the
exercise or vesting of an Option will be exempt from his or her regular rate of
pay.
 
(j) Early Exercise. The Option may, but need not, include a provision whereby
the Participant may elect at any time before the Provider’s continuous status as
a Service Provider terminates to exercise the Option as to any part or all of
the Shares subject to the Option prior to the full vesting thereof. Subject to
the “Repurchase Limitation” in Section 24 (the “Repurchase Limitation”), any
unvested Shares so purchased may be deemed to be Restricted Stock subject to a
repurchase option in favor of the Company or to any other restriction the
Administrator determines to be appropriate. Provided that the Repurchase
Limitation is not violated, the Company shall not be required to exercise its
repurchase option until at least six (6) months (or such other period of time
required to avoid classification of the Option as a liability for financial
accounting purposes) have elapsed following exercise of the Option unless the
Administrator otherwise specifically provides in the Award Agreement.
 
(k) Right of Repurchase. Subject to the Repurchase Limitation, the Option may
include a provision whereby the Company may elect to repurchase all or any part
of the vested Shares acquired by the Participant pursuant to the exercise of the
Option.
 
(l) Right of First Refusal. The Option may include a provision whereby the
Company may elect to exercise a right of first refusal following receipt of
notice from the Participant of the intent to transfer all or any part of the
Shares received upon exercise of the Option. Such right of first refusal shall
be subject to the Repurchase Limitation. Except as expressly provided in this
Section 6(f) or in the Award Agreement, such right of first refusal shall
otherwise comply with any applicable provisions of the Bylaws of the Company.

 
-10-

--------------------------------------------------------------------------------

 

7. Restricted Stock. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Shares of Restricted
Stock to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine. Each Award of Restricted Stock will be evidenced by
an Award Agreement that shall be in such form and shall contain such terms and
conditions as the Administrator shall deem appropriate. The terms and conditions
of Restricted Stock Award Agreements may change from time to time and the terms
and conditions of separate Restricted Stock Award Agreements need not be
identical; provided, however, that each Restricted Stock Award Agreement shall
specify the number of Shares granted, and shall include (through incorporation
of the provisions of this Plan by reference in the Agreement or otherwise) the
substance of each of the following provisions:
 
(a) Consideration. A Restricted Stock Award may be awarded in consideration for
(i) past or future services actually or to be rendered to the Company or an
affiliate or (ii) any other form of legal consideration that may be acceptable
to the Administrator in its sole discretion and permissible under applicable
law.
 
(b) Risk of Forfeiture. Subject to the Repurchase Limitation, Shares awarded
under the Restricted Stock Award Agreement may be subject to a substantial risk
of forfeiture to the Company and in accordance with a vesting schedule to be
determined by the Administrator. Such restrictions may be based on the passage
of time, the achievement of target levels of performance, or the occurrence of
other events as determined by the Administrator.
 
(c) Transferability. Rights to acquire Shares under a Restricted Stock Award
Agreement shall be transferable by the Participant only upon such terms and
conditions as are set forth in such Award Agreement, as the Administrator shall
determine in its sole discretion, so long as Shares awarded under the Restricted
Stock Award Agreement remains subject to the terms of such Award Agreement.
 
(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
 
(e) Removal of Restrictions. Unless the Administrator determines otherwise, the
Company as escrow agent will hold Shares of Restricted Stock. Shares of
Restricted Stock covered by each Restricted Stock Award made under the Plan will
be released from escrow as soon as practicable after the risk of forfeiture of
such Shares has lapsed or at such other time as the Administrator may determine.
The Administrator, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.
 
(f) Voting Rights. Service Providers holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares, unless
the Administrator determines otherwise.
 
(g) Dividends and Other Distributions. Service Providers holding Shares of
Restricted Stock will be entitled to receive all dividends and other
distributions paid with respect to such Shares unless otherwise provided in the
Award Agreement. If any such dividends or distributions are paid in Shares, the
Shares will be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid.

 
-11-

--------------------------------------------------------------------------------

 

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
 
8. Restricted Stock Units. Restricted Stock Units may be granted at any time and
from time to time as determined by the Administrator. After the Administrator
determines to grant Restricted Stock Units under the Plan, it shall issue a
Restricted Stock Unit Award Agreement. Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Administrator shall deem appropriate. The terms and conditions of Restricted
Stock Unit Award Agreements may change from time to time and the terms and
conditions of separate Restricted Stock Unit Award Agreements need not be
identical; provided, however, that each Restricted Stock Unit Award Agreement
shall specify the number of Restricted Stock Units granted, and shall include
(through incorporation of the provisions of this Plan by reference in the
Agreement or otherwise) the substance of each of the following provisions:
 
(a) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Administrator will determine the consideration, if any, to be paid by the
Participant upon delivery of each Share subject to the Restricted Stock Unit
Award. The consideration to be paid, if any, by the Participant for each Share
subject to a Restricted Stock Unit Award may be paid in any form of legal
consideration that may be acceptable to the Administrator in its sole discretion
and permissible under applicable law.
 
(b) Vesting Criteria. At the time of the grant of a Restricted Stock Unit Award,
the Administrator shall set vesting criteria in its discretion, which, depending
on the extent to which the criteria are met, will determine the number of
Restricted Stock Units that will be paid out to the Participant. The
Administrator may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment), or any other basis determined by the Administrator in its
discretion.
 
(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.
 
(d) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement. The Administrator may settle earned Restricted Stock
Units in Shares, their cash equivalent or in any other form of consideration, as
determined by the Administrator and contained in the Restricted Stock Unit Award
Agreement.
 
(e) Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Administrator, as it deems appropriate, may impose such restrictions
or conditions that delay the delivery of the Shares (or other consideration)
subject to a Restricted Stock Unit Award to a time after the vesting of such
Restricted Stock Unit Award.

 
-12-

--------------------------------------------------------------------------------

 

(f) Dividend Equivalents. Dividend equivalents may be credited in respect of
Shares covered by a Restricted Stock Unit Award, as determined by the
Administrator and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Administrator, such dividend equivalents may be converted
into additional Shares covered by the Restricted Stock Unit Award in such a
manner as determined by the Administrator. Any additional Shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.
 
(g) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the termination of Participant’s continuous status as a Service Provider.
 
(h) Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.
 
9. Stock Appreciation Rights. Subject to the terms and conditions of the Plan,
an SAR may be granted to Service Providers at any time and from time to time as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion to determine the number of SARs
granted to any Service Provider. SAR Award will be evidenced by an Award
Agreement that shall be in such form and shall contain such terms and conditions
as the Administrator shall deem appropriate. The terms and conditions of SAR
Award Agreements may change from time to time and the terms and conditions of
separate SAR Award Agreements need not be identical; provided, however, that
each SAR Award Agreement shall specify the number of Shares covered by such SAR,
and shall include (through incorporation of the provisions of this Plan by
reference in the Agreement or otherwise) the substance of each of the following
provisions:
 
(a) Exercise Price and Other Terms. Each SAR will be denominated in Share
equivalents. The per share exercise price for the Shares equivalents to be
issued pursuant to exercise of an SAR shall be determined by the Administrator
and shall be no less than 100% of the Fair Market Value of the Share equivalents
on the date of grant. Otherwise, subject to Section 6(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan.
Notwithstanding the foregoing, the rules of Section 6(f) also will apply to
SARs.
 
(b) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.
 
(c) Term of SARs. An SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement; provided, however, that no SAR may have a term of more than ten
(10) years from the date of grant.

 
-13-

--------------------------------------------------------------------------------

 

(d) Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price, times
 
(ii) The number of Shares with respect to which the SAR is exercised.
 
The payment upon exercise of an SAR may be in Shares of equivalent value
(rounded down to the nearest whole Share), in cash, in any combination of the
two or in any other form of consideration , as determined by the Administrator
and contained in the SAR Award Agreement evidencing such SAR.
 
(e) Vesting. At the time of grant of an SAR, the Administrator may impose such
restrictions or conditions to the vesting of such SAR as it, in its sole
discretion, deems appropriate.
 
(f) Exercise. To exercise any outstanding SAR, the Participant must provide
written notice of exercise to the Company in compliance with the provisions of
the SAR evidencing such SAR.
 
(g) Non-Exempt Employees. No SAR granted to an Employee that is a non-exempt for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable for any Shares until at least six (6) months following the date of
the grant of such SAR. The foregoing provision is intended to operate so that
any income derived by a non-exempt employee in connection with the exercise or
vesting of an Option will be exempt from his or her regular rate of pay.
 
(h) Termination of Relationship as a Service Provider.
 
(i) Termination other than for Cause. If a Participant ceases to be a Service
Provider (other than for Cause), the Participant (or in the case of the death of
the Participant, by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator) may exercise his or her SAR within such period
of time as is specified in the Award Agreement to the extent that the SAR is
vested on the date of termination (but in no event later than the expiration of
the term of such SAR as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, the SAR will remain exercisable for a
period following such termination equal to (A) three (3) months plus (B) an
additional three (3) months for each consecutive 12-month period the Participant
continued to be a Service Provider after the date of grant of such SAR. Unless
otherwise provided by the Administrator, if on the date of such termination the
Participant is not vested as to his or her entire SAR, the Shares covered by the
unvested portion of the SAR will revert to the Plan. If after termination the
Participant does not exercise his or her SAR within the time specified by the
Administrator, the SAR will terminate, and the Shares covered by such SAR will
revert to the Plan.
 
(ii) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement, in the event that a Participant’s continuous
status as a Service Provider is terminated for Cause, the SAR shall terminate
upon the termination date of such continuous status as a Service Provider, and
the Provider shall be prohibited from exercising his or her SAR from and after
the time of such termination of continuous status as Service Provider.

 
-14-

--------------------------------------------------------------------------------

 

10. Performance Shares.
 
(a) Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. The Administrator shall
have complete discretion to determine (i) the number of Shares subject to a
Performance Share award granted to any Participant, and (ii) the conditions that
must be satisfied, which typically will be based principally or solely on
achievement of performance milestones but may include a service-based component,
upon which is conditioned the grant or vesting of Performance Shares.
Performance Shares shall be granted in the form of units to acquire Shares. Each
such unit shall be the equivalent of one Share for purposes of determining the
number of Shares subject to an Award.
 
(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Shares granted under the Plan. Performance Share grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the stock is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
recipient to sign a Performance Shares Award Agreement as a condition of the
award. Any certificates representing the Shares of stock awarded shall bear such
legends as shall be determined by the Administrator.
 
(c) Performance Share Award Agreement. Each Performance Share grant shall be
evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.
 
11. Formula Awards to Outside Directors.
 
(a) General. Outside Directors will be entitled to receive all types of Awards
(except Incentive Stock Options) under this Plan, including discretionary Awards
not covered under this Section 11. All grants of Awards to Outside Directors
pursuant to this Section 11 will be automatic and nondiscretionary, except as
otherwise provided herein, and will be made in accordance with the following
provisions:
 
(i) No Discretion. No person will have any discretion to select which Outside
Directors will be granted Awards under this Section 11 or to determine the
number of Shares to be covered by such Awards (except as provided in Sections
11(c) and 14).
 
(ii) Annual Award. Each Outside Director will be automatically granted a
Nonstatutory Stock Option for 200,000 Shares (an “Annual Award”) on each date of
the annual meeting of the stockholders of the Company beginning in 2009 (or such
other date as the Administrator shall determine), if as of such date, he or she
will have served on the Board for at least the preceding six (6) months.
 
(b) Terms. Each Award granted pursuant to this Section 11 will be subject to the
terms and conditions of the Plan and as follows:

 
-15-

--------------------------------------------------------------------------------

 

(i) The term of the Award will be ten (10) years.
 
(ii) The exercise price for Shares subject to Awards will be 100% of the Fair
Market Value on the grant date.
 
(iii) Subject to Section 14, the Annual Award shall vest and become exercisable
as to one-twelfth (1/12th) of the Shares subject to such Award on the one-month
anniversary of its date of grant and on the corresponding day of each month
thereafter so as to be 100% vested on the one-year anniversary of its date of
grant, provided that the Participant continues to serve as a Director through
such date.
 
(c) Amendment. The Administrator in its discretion may change the number of
Shares subject to the Annual Awards.
 
12. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence. A
Service Provider will not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary. For purposes of
Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the 91st day of such leave
any Incentive Stock Option held by the Participant will cease to be treated as
an Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option.
 
13. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.
 
14. Adjustments; Dissolution or Liquidation; Merger or Change in Control.
 
(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan, the
number, class, and price of Shares covered by each outstanding Award, the
numerical Share limits in Section 3 of the Plan and the number of Shares
issuable pursuant to Options to be granted under Section 11.

 
-16-

--------------------------------------------------------------------------------

 

(b) Dissolution or Liquidation. Except as otherwise provided in an Award
Agreement, in the event of the proposed dissolution or liquidation of the
Company, the Administrator will notify each Participant as soon as practicable
prior to the effective date of such proposed transaction. To the extent it has
not been previously exercised, an Award (other than Award consisting of vested
and outstanding Shares not subject to the Company’s right of repurchase) will
terminate immediately prior to the consummation of such proposed action, and
Shares subject to the Company’s repurchase option may be repurchased by the
Company notwithstanding the fact that the status of the holder of such Award as
a Service Provide remains continuous, provide, however, that the Administrator
may, in its sole discretion, cause some or all Awards to become fully vested,
exercisable or no longer subject to repurchase or forfeiture (to the extent such
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.
 
(c) Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator shall not be required to treat all
Awards similarly in the transaction.
 
In the event that the successor corporation does not assume or substitute for
the Award, except as otherwise provided in a Participant’s Award Agreement, the
Participant will fully vest in and have the right to exercise all of his or her
outstanding Options and Stock Appreciation Rights, including Shares as to which
such Awards would not otherwise be vested or exercisable, all restrictions on
Restricted Stock and Restricted Stock Units will lapse, and, with respect to
Awards with performance-based vesting, all performance goals or other vesting
criteria will be deemed achieved at 100% on-target levels and all other terms
and conditions met. In addition, if an Option or Stock Appreciation Right is not
assumed or substituted in the event of a Change in Control, the Administrator
will notify the Participant in writing or electronically that the Option or
Stock Appreciation Right will be exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option or Stock Appreciation
Right will terminate upon the expiration of such period.
 
For the purposes of this Section 14(c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit or Performance Share, for each Share subject to such
Award, to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the Change in Control.
 
Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 
-17-

--------------------------------------------------------------------------------

 

(d) Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options or Stock Appreciation Rights as to all of the
Shares covered by such Awards, including Shares as to which such Awards would
not otherwise be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units will lapse, and, with respect to Performance Shares, all
performance goals or other vesting criteria will be deemed achieved at 100%
on-target levels and all other terms and conditions met.
 
15. Tax Withholding.
 
(a) Withholding Requirements. Prior to the delivery of any Shares, cash or other
consideration pursuant to an Award (or exercise thereof), the Company will have
the power and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local, foreign
or other taxes (including the Participant’s FICA obligation) required to be
withheld with respect to such Award (or exercise thereof).
 
(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(i) paying cash, (ii) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
 
16. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
 
17. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant receiving an Award within a
reasonable time after the date of the grant of such Award.
 
18. Rights as a Stockholder. Until a Participant has satisfied all requirements
for the exercise of the Award pursuant to its terms and the Shares subject to
such Award are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), the Participant
shall not be deemed to be a shareholder of record and shall have no right to
vote or receive dividends or any other rights as a shareholder will exist with
respect to such Shares, notwithstanding the exercise of such Award.

 
-18-

--------------------------------------------------------------------------------

 

19. No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto shall confer upon any Participant any right to
continue to serve the Company or an affiliate in the capacity in effect at the
time the Award was granted or shall affect the right of the Company or an
affiliate to terminate (a) employment of an Employee with our without notice and
with or without cause, (b) the service of a Consultant pursuant to the terms of
such Consultant’s agreement with the Company or such affiliate or (c) the
service of a Director pursuant to the Bylaws of the Company or such affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the affiliate is incorporated, as the case may be.
 
20. Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Shares under any Award, (a) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters or to employ a purchaser
representative reasonably knowledgeable and experienced in financial and
business matters and that he or she is capable of evaluating, alone or together
with the purchaser representative, the merits and risks of exercising the Award,
and (b) to give written assurances satisfactory to the Company stating that the
Participant is acquiring the Shares subject to the Award for the Participant’s
own account and not with any present intention of selling or otherwise
distributing the Shares. The foregoing requirements, and any assurances given
pursuant to such requirements shall be inoperative if (x) the issuance of the
shares upon the exercise or acquisition of Shares under the Award has been
registered under a then currently effective registration statement under the
Securities Act or (y) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Shares.
 
21. Deferrals. To the extent permitted by applicable law, the Administrator, in
its sole discretion, may determine that the delivery of Shares or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Administrator may provide for distributions while a Participant is still an
employee. The Administrator is authorized to make deferrals of Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.

 
-19-

--------------------------------------------------------------------------------

 

22. Compliance with Section 409A of the Code. To the extent that the
Administrator determines that any Award granted hereunder is subject to Section
409A of the Code, the Award Agreement evidencing such Award shall incorporate
the terms and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code. To the extent applicable, the Plan and the Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Administrator determines that any Award may be subject to Section 409A
of the Code and related Department of Treasury regulations (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.
 
23. Compliance with Exemption Provided by Rule 12h-1(f). If: (a) the aggregate
of the number of Participants and the number of holders of all other outstanding
compensatory employee Awards to purchase Shares equals or exceeds five hundred
(500) and (b) the assets of the Company at the end of the Company’s most
recently completed fiscal year exceed $10 million, then the following
restrictions shall apply during any period during which the Company does not
have a class of its securities registered under Section 12 of the Exchange Act
and is not required to file reports under Section 15(d) of the Exchange Act: (i)
the Awards and, prior to exercise, the Shares acquired upon exercise of the
Awards may not be transferred until the Company is no longer relying on the
exemption provided by Rule 12h-1(f) promulgated under the Exchange Act (“Rule
12h-1(f)”), except: (A) as permitted by Rule 701(c) promulgated under the
Securities Act, (B) to a guardian upon the disability of the Participant, or (3)
to an executor upon the death of the Participant (collectively, the “Permitted
Transferees”); provided, however, the following transfers are permitted: (a)
transfers by the Participant to the Company, and (b) transfer in connection with
a Change in Control or other acquisition involving the Company, if following
such transaction the Awards no longer remain outstanding and the Company is no
longer relying on the exemption provided by Rule 12h-1(f): provided, further,
that any Permitted Transferees may not further transfer the Awards, (ii) except
as otherwise provided in (i) above, the Awards and Shares acquired upon exercise
of the Awards are restricted as to any pledge, hypothecation, or other transfer,
including any short position, any “put equivalent position” as defined by Rule
16a-1(h) promulgated under the Exchange Act, or any “call equivalent position”
as defined by Rule 16a-1(b) promulgated under the Exchange Act by the
Participant prior to exercise of an Award until the Company is no longer relying
on the exemption provided by Rule 12h-1(f): and (iii) at any time that the
Company is relying on the exemption provided by Rule 12h-1(f), the Company shall
deliver to Participants (whether by physical or electronic delivery or written
notice of the availability of the information on an internet site) the
information required by Rule 701(e)(3), (4) and (5) promulgated under the
Securities Act every six (6) months, including financial statements that are not
more than one hundred eighty (180) days old; provided, however, that the Company
may condition the delivery of such information upon the Participant’s agreement
to maintain its confidentiality.
 
24. Repurchase Limitation. The terms of any repurchase option shall be specified
in the Award Agreement. The repurchase price for vested Shares shall be the Fair
Market Value of Shares on the date of repurchase or such other price as
determined by the Administrator at the time of the grant of the Award. The
repurchase price for unvested Shares shall be (a) the lower of (i) the Fair
Market Value of the Shares on the date of repurchase and (ii) their original
purchase price or (b) such other price as determined by the Administrator at the
time of the grant of the Award. However, the Company shall not exercise its
repurchase option until at least six (6) months (or such other period of time
necessary to avoid classification of the Award as a liability for financial
accounting purposes) have elapsed following delivery of Shares subject to the
Award, unless otherwise specifically provided by the Administrator.

 
-20-

--------------------------------------------------------------------------------

 

25. Term of Plan. The Plan will become effective upon the Effective Date and
will continue in effect for a term of ten (10) years unless terminated earlier
under Section 26 of the Plan.
 
26. Amendment and Termination of the Plan. 
 
(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.
 
(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
 
(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
 
27. Choice of Law. The laws of the State of Delaware, without regard to conflict
of laws rules, shall govern all questions concerning the construction, validity
and interpretation of this Plan.
 
28. Conditions Upon Issuance of Shares.
 
(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
 
(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
 
29. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
 
 
-21-

--------------------------------------------------------------------------------

 
 
30. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.
 
(Remainder of Page Intentionally Left Blank)

 
-22-

--------------------------------------------------------------------------------

 
 